Citation Nr: 1436208	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Milwaukee, Wisconsin.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from February 2011 to August 2012.  In the August 2012 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claim.  Accordingly, the Board finds no prejudice in proceeding with the present decision.

In January 2013 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, letters dated in October 2007 and March 2008 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  The Veteran's service treatment records, VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  

The record shows that the Veteran and his spouse receive Social Security Administration (SSA) benefits.  However, the Veteran has not identified records possibly associated with his SSA claim as pertinent to the issue on appeal.  It appears from the record that the SSA award is based on his guardianship of his grandchildren, and the Veteran has not reported that the award was based on disability.  Relevant SSA records must be obtained, but because VA's duty to assist extends only to obtaining relevant records, there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  In this case, the evidence does not show that the SSA records are relevant, and therefore remand is not necessary.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

A VA examination and etiology opinion adequate for adjudication purposes was provided to the Veteran in February 2013.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

There was substantial compliance with the Board's January 2013 remand directives because the Veteran was afforded an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Entitlement to Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

As a preliminary matter, the Veteran reported two stressors.  First, while serving in Korea, his base was on "red alert" for three days and his unit was in a fire fight.  Second, while serving in Korea, he was hit on the back of the head with a glass bottle while at a bar.  As noted in the January 2013 remand, the Board has accepted both of the Veteran's stressors as verified.  

The evidence of record shows that the Veteran carries diagnoses of both PTSD and depression.  However, the more probative evidence of record shows that he does not have PTSD, and that depression is the only psychiatric disorder he has.  

In September 2004, the Veteran reported to Dr. G. E., his private physician, that he had been treated for PTSD.  He stated that two years prior, he was diagnosed with depression associated with PTSD at a VA facility, and that he felt like he had PTSD for many years.  The Veteran believed that his PTSD was the reason he first reported atypical chest pain to Dr. G. E. in 1997.  Dr. G. E.'s assessment was PTSD with depression.  

The Veteran reported a history of PTSD to VA in an October 2004 VA treatment record, when he stated that he intended to file a claim for service connection for PTSD.  He was referred to mental health care for "evaluation of his PTSD."  At his initial mental health care appointment in October 2004, he stated that he was going to pursue a claim for PTSD.  The health care provider stated that his Axis I diagnoses were rule out anxiety disorder not otherwise specified, alcohol abuse in full remission, rule out marijuana abuse, and relational problems.  However, he was informed that he could pursue referral to the Post-Traumatic Stress Recovery Program.  Later in October 2004, he was diagnosed with depression not otherwise specified and marijuana abuse.  

In an April 2005 VA treatment record it was noted that the Veteran had been referred to mental health for "issues of [PTSD]" and that he was "following with Dr. T[]."  The assessment was PTSD, now in treatment.  The Board notes that Dr. T. treated the Veteran for depression, not PTSD.  In December 2005, the Veteran was noted to have anxiety and depression.  VA mental health treatment records from February 2005, September 2005, January 2006, April 2009, October 2009, January 2010, April 2010, July 2010, October 2010, November 2010, February 2011, May 2011, August 2011, November 2011, February 2012, and May 2012 show an Axis I diagnosis of depression.  These records provide probative evidence against the Veteran's assertion that he has PTSD because they show that he has been repeatedly diagnosed with depression and not PTSD.  

However, PTSD is occasionally noted in the Veteran's "Computerized Problem List" in his VA treatment records and in the medical history portion of some mental health treatment reports.  Further, a January 2012 VA treatment record noted a history of depression without suicidal ideation.  He was noted to have "depression with PTSD," and that he was followed by mental health.  Because the diagnoses of PTSD were made by medical professionals, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  Therefore, the listing of PTSD in the problem list and in the January 2012 treatment report, as well as in the records from Dr. G. E. provides probative evidence in support of the Veteran's contention that he has PTSD.  

However, the opinion and detailed explanation provided by the February 2013 VA examiner provides significant probative weight against the Veteran's assertion that he has PTSD.  The examiner explained that the Veteran's symptoms do not meet the DSM-IV criteria for a diagnosis of PTSD.  Instead, the examiner concluded that the Veteran has depressive disorder, not otherwise specified.  The examiner acknowledged the Veteran's two stressors, which the Board accepted as valid in its January 2013 remand.  However, the examiner concluded that the stressors were not sufficient to produce PTSD.  

The Veteran's first stressor was that while he was stationed in Korea, his base was on "red alert" for three days and his unit was in a fire fight.  The examiner noted that, "[d]uring this time the Veteran was not exposed to enemy fire nor did he fire his weapon."  The Veteran reported walking the base perimeter at night and being frightened because he thought he would be attacked by the enemy, however the examiner noted that the Veteran "...explicitly stated that he never saw the enemy or received any hostile action during this time."  As a result, the examiner stated that this stressor was not sufficient to produce PTSD because it was not related to fear of hostile military or terrorist activity because he was not in the fire fight, did not witness it, and was not directly confronted with it.  Therefore, he was not exposed to actual or threatened danger.  

The Veteran's second stressor was that he was that while stationed in Korea, he was struck on the back of the head with a glass bottle while he was at a bar.  He stated that he was "stunned" and did not see the attacker.  The examiner noted that the Veteran's emotional response was of confusion and that he "...did not feel angry or frightened."  The examiner found that the Veteran's second stressor was not sufficient to produce PTSD because he did not experience fear, helplessness, or horror.  Further, it was not related to fear of hostile military or terrorist activity because no enemy was involved.  

For these reasons, the examiner concluded that Criterion A was not met.  

With regard to Criterion B, the examiner found that it was not met because the Veteran endorsed re-experiencing "at only subclinical levels."  He reported intense memories of his fears in Korea on one occasion but "...rapidly recovered and was able to continue his activities immediately after."  He reacted to a television program about Vietnam "...but not enough to switch the station or to otherwise change his behavior."  The examiner concluded that the Veteran's reports revealed a "...mild (i.e. subclinical) level of distress."  

The examiner found that Criterion C was not met.  The Veteran reported avoiding places where he would see Asian people and felt a reduction in some activities such as fishing and camping.  However, he did not have a sense of foreshortened future.  He reported some difficulty making new friends but felt quite close to his wife, children, grandchildren, and several friends, suggesting that his symptoms were present "...only in subclinical levels."  

The examiner found that Criterion D was not met.  The Veteran reported sleep disturbance, hypervigilance which existed since service, and exaggerated startle response.  He also reported increased anger but stated that it began since his stroke.  The examiner found that these reported symptoms were "unlikely" to be symptoms of PTSD.  

With regard to Criterion E (duration of symptoms), and Criterion F (distress or impairment), the examiner noted that the full criteria for PTSD were not met.  

The Veteran's behavior at the examination contributed to the examiner's conclusion that he did not have PTSD.  The examiner noted that the Veteran "...showed no increase in distress when discussing trauma-related material and no hesitancy in discussing such material."  Further, "[h]e did not appear nervous or vigilant."  The examiner administered the Minnesota Multiphasic Personality Inventory 2 (MMPI-2) and found that the Veteran understood the questions on the test.  However, 

At the same time, his responses were extreme in that he endorsed many symptoms that are not present even in very severe clinical settings (i.e., inpatient settings for psychosis).  Typical profiles are strongly indicative of deliberate attempts to over-report symptoms and to present oneself in an overly negative light.  Because of this, the resulting profile cannot be interpreted further.  The Veteran's score on the Mississippi Scale for Combat Related PTSD was highly elevated, but also cannot be interpreted due to the response set present in the MMPI-2.

The examiner found that the Veteran's self-reported symptoms must be "...viewed with caution in this context" because he had a "history of self-reporting extreme and unlikely symptoms."  After acknowledging that the Veteran's stressors did indeed occur, the examiner stated that the Veteran's "...responses on the MMPI-2 were indicative of exaggerated reporting, and thus it is difficult to know if the symptoms he is reporting are in fact present," and even if they were, they "...are not sufficient for a diagnosis of PTSD."  The examiner concluded, "[t]hus, even taking the Veteran's report of symptoms at face value, PTSD is not present."  For these reasons, the examiner specifically found that the Veteran did not have PTSD.  

The Veteran asserts that he has PTSD.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether his set of psychiatric symptoms meet the criteria set forth in the DSM-IV, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  The Veteran's assertion that he has PTSD is not competent evidence.  

The February 2013 examiner's opinion and well-reasoned rationale provides highly probative evidence against the Veteran's assertion that he has PTSD and is more probative than the other medical records showing a diagnosis of PTSD.  The Board finds that the most probative evidence of record shows that the Veteran does not have PTSD.  

The Veteran has been diagnosed with depression.  The first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.  Because the Board has accepted that the Veteran's two stressors occurred, the second element of a service connection claim is also met.  Id.  However, the nexus element of a service connection is not met for the reasons discussed below.  

A March 2004 VA treatment record notes that the Veteran had felt depressed for one year following the deaths of two family members.  

The Veteran underwent a VA examination in September 2010, but, as noted in the January 2013 remand, it did not acknowledge the Veteran's stressors and was therefore inadequate.  A supplemental opinion was provided in January 2013 pursuant to the Board's remand but the examiner stated that because the Veteran's MMPI-2 profile was consistent with individuals who "...provide non-credible claims of symptoms for some secondary gain...due to a gross exaggeration and/or fabrication of mental health systems," he was unable to provide an opinion without speculating or re-examining the Veteran.  Therefore, the September 2010 and January 2013 opinions are not probative with regard to the nexus requirement of a service connection claim.  However, they provide evidence that the Veteran's statements regarding his symptoms are not credible.  

The February 2013 VA examiner diagnosed depressive disorder, as noted above.  The examiner attributed the Veteran's reported anhedonia, fatigue, problems concentrating and making decisions, suicidal ideation, feelings of hopelessness and worthlessness, self-criticism, and reduced sex drive all to depression.  The Veteran reported that the symptoms had been present "...since [his] first back surgery in [20]06."  After his back surgery, his activity was "...severely limited," and the examiner found that the Veteran "attributes his depressive symptoms to this event."  The examiner found that the Veteran's depression was not due to service because his "...report of when these symptoms began suggests that they were not present during his military service and are not due to such service.  Rather, he feels that they began in 2006 following a back surgery."  The examiner's opinion and rationale provide probative evidence against the Veteran's assertion that his depression was caused by his period of active service.  

The Veteran asserts that his depression was caused by his period of military service.  In this case, the Veteran is not competent to provide an opinion as to the cause of his psychiatric symptoms, given that the record shows other potential causes such as his back surgery in 2006 or two deaths in his family in approximately 2003.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F .3d at 1377 n.4.  The Veteran's lay etiology opinion is not competent evidence. 

The opinion of the February 2013 VA examiner is more probative than the Veteran's lay etiology opinion regarding depression.  The Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b).  The appeal is denied.  


ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


